Case 5:16-cv-03951-LHK Document 154 Filed 08/26/21 Page 1 of 2

 

 

 

 

 

 

 

 

~ ORNEY OR PARTY MTHOUT ATTORNEY (Name, State Bar numbor and address) FOR COURT USE ONLY Sulit
Susan Dana-Kobey, Cal. Bar No. 213693
Burch & Cracchiolo, P.C.
400 N. Tustin Avenue, Suite 370
Santa Ana, CA 92705
tecepHone No: (602) 234-8784 FAX NO. (Optional
Eman aDbRess (Ontionay ~SDana-Kobey@bcattorneys.com
attorney For (Wamey Galen O. Wooten as P.R. of Estate of Thomas Wooten
[TZ] attorney ror [TZ] wucomenrcreoiror [_] assionee oF Recorp
SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
streeracoress 2805S. Ist St.
MAILING ADORESS
crvanszecose San Jose, CA 95113
BRANCH NAME
PLAINTIFF: Hammon Plating Corporation
DEFENDANT: Galen O. Wooten as P.R. of Estate of Thomas Wooten
ane EXECUTION (Money Judgment) CASE NUMER
T [_] POSSESSION OF Personal Property 5:16-CV-03951-LHK
OF (] Real Property
[7] sALe
1. To the Sheriff or Marshal of the County of: Santa Clara
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699,080 or CCP 715.040.
3, (Name): Galen QO. Wooten as Personal Representative of the Estate of Thomas Wooten
is the judgment creditor Cc] assignee ofrecord whose address is shown on this form above the court’s name.
4, Judgment debtor (name and last known address). 9, C_] See next page for information on real or personal property to be
"Hammon Plating Corporation delivered under a writ of possession or sold under a writ of sale.
890 Commercial Street 10. [_] This writ is issued on a sister-state judgment. ;
Palo Alto, CA 94303 44, Total judgment 000 es $ 4,725,000.00
42. Costs after judgment (per filed order or
rere octpinen a ——| memo CCP 685.090) .....-- +--+: s 0.00
AMC Acquisition Corporation 43, Subtotal (add 11. and12).. 0... 05. $ 4,725.000.00
3820 State Street 4d. Cradles ovo cas cv vce teu rw $ 1,569,152.97
Santa Barbara, California 93105 45. Subtotal (subtract 14 from 13)... ..... $ 3,155,847.03
46. Interest after judgment (per filed affidavit .
SH} Acidttonaltudgniedédebrane on Reyer: ; CCP 685.050) (not on GC 6103.5 fees)... $ 144,599.74
& due ‘ait aes . ae oat Page 47 Fee forissuance of writ... 0.0... 10s -> 3 0
~dudament entered on (cate): 48. Total (add 15, 16, and 17)...6. eee $ 3,300,446.77

August 1, 2019

19. Levying officer:
6. [C7] Judgment renewed on (dates): wg

(a) Add daily interest from date of writ
. . (at the legal rate on 75) (not on
7, Notice of sale under this writ GC 6103.5 fees)of...... . $ 605.23

5 t= Pe ne been a ee «t page) (b) Pay directly to court costs included in
as bern requested (sae.nex PAGS). 11 and 17 (GC 6103.5, 68511.3; CCP

8. [| Joint debtor information on next page.

 

 

 

 

 

 

 

 

 

 

 

699.520) 2 ee $ 0
SEAL
— 20. —_ The amounts called for in items 11-19 are different for each debtor.
These amounts are stated for each debtor on Attachment 20.
SUSAN ¥, SOONG .
Issued on (date): August 26,2021} Clerk, by De etiacl. ~ as , Deputy
NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION,
lL . Page 1 of@
mr Ay + iis ‘
romae roves tor Orones Use WRIT OF EXECUTION Code of Civil Procedure, §§ 699.520, 712.010
E3-130 [Rev. January 1, 2006) Godverrimant Code, § 6103.8,

wiv. courtinfo. ca gov
Case 5:16-cv-03951-LHK Document 154 Filed 08/26/21 Page 2 of 2

 

 

 

 

 

EJ-13:
PLAINTIFF: Hammon Plating Corporation CASE NUMBER:
| DEFENDANT: Galen O. Wooten as P.R. of Estate of Thomas Wooten 5:16-CV-03951-LHK
— Items continued from page 1—
21. Additional judgment debtor (name and fast known address):
f . ~~ TT , ]
Esperer Holdings, Inc.
3820 State Street
Santa Barbara, California 93105
Ls ———— iL ———-!
22. _] Notice of sale has been requested by (name. and address):
T ——" TT ——
Le a | L__—- a
23. [_] Joint debtor was declared bound by the judgment (CCP 989-994)
a. on (date): a. on (date):
b,. name and address of joint debtor: b. name and address of joint debtor: :
——— re" |
Le erred L_———- ———_J

c. L__] additional costs against certain joint debtors (itemize):

24.C_] (Writ of Possession or Writ of Sale) Judgment was entered for the following:
a. (__] Possession of real property: The complaint was filed on (date):
(Check (1) or (2)): .
(1) [C7] The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
(2) [C7] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
(a) $ was the daily rental value on the date the complaint was filed.
(b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
dates (specify):
b.[] Possession of personal property. :
\f delivery cannot be had. then for the value (itemize in 9e} specified in the judgment or supplemental order.
c.{7] Sale of personal property.
d.[["] Sale of real property.
e. Description of property:

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your fights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
as a money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property, Except for a mobile home, personal property remaining on
the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
time the judgment creditor takes possession of the premises. . .

» A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46),

 

 

 

 

Page 2 of 2

£J-130 [Rev. January 1, 2068] WRIT OF EXECUTION
